Citation Nr: 1541664	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-00 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael Viterna, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from November 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In August 2014, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

In addition to other service-connected disabilities, the Veteran has a single service-connected disability, posttraumatic stress disorder (PTSD), rated 70 percent disabling; this service-connected disability, when evaluated in association with the Veteran's educational attainment and occupational experience, precludes the Veteran from maintaining gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to a TDIU

The Veteran is seeking a total disability rating based on individual unemployability.  He asserts he has been unable to work due to his disabilities.

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his disabilities.

VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is service connected for PTSD, rated as 70 percent disabling.  In addition to PTSD, the Veteran is service connected for peripheral neuropathy of the bilateral lower extremities, each rated 10 percent disabling, tinnitus, rated 10 percent disabling, diabetes mellitus, type 2, rated 10 percent disabling, bilateral hearing loss, rated noncompensably, and erectile dysfunction, rated noncompensably.  The Veteran has a combined rating of 80 percent.  

As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability.  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his disabilities.

In February 2012, the Veteran submitted a TDIU application (VA Form 21-8940).  He indicated that he had a 12th-grade education and he became too disabled to work in June 2004.  He indicated that he previously worked as an inspector at a towing company, and prior to that, he was a driver, but he could no longer work in a social work environment due to his PTSD.

The Veteran has received continuous treatment for his PTSD at VA medical centers, including individual therapy.  In January 2005, the Veteran reported that his mood was sad, his sleep was poor, and he had suicidal ideation.  He stated he had become very moody at his job and felt he was unable to work because of his PTSD symptoms, as well as his medical problems.  

Importantly, an August 2008 VA Mental Health Note stated the following:

"Any exposure to a work environment currently would result in exacerbation of his PTSD symptoms and could create a danger to himself, and possibly others, as his mood is extremely labile and he has difficulty in controlling his anger.  His disorder also results in very poor concentration and severe difficulties in relations with others.  These impairments, though varying in severity over time, are permanent; therefore, the Veteran is permanently disabled and unable to be consistently gainfully employed."

Additionally, the Veteran's previous employer submitted a statement in August 2012, indicating that the Veteran was hard to be around socially, was unpredictable when interacting with customers, and would occasionally have outbursts of anger.  The employer indicated that the Veteran had to be let go from the job due to his mood swings.

The Board notes that a March 2015 VA examiner opined that the Veteran should be able to do sedentary employment.  However, the March 2015 opinion did not include any discussion of the Veteran's PTSD symptoms.  Importantly, this opinion was based on a November 2014 VA examination for diabetes mellitus, type 2, peripheral neuropathy and erectile dysfunction.  The November 2014 examination report did not include an assessment of the Veteran's PTSD symptoms.  

As such, considering the Veteran's education, job history, and the severity of his service-connected disabilities, the Board resolves all doubt in his favor and entitlement to TDIU is granted. 


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


